


Exhibit 10.87

 

Prospect Medical Holdings, Inc.

2008 Omnibus Equity Incentive Plan

 

Non-Qualified Stock Option Agreement

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Non-Qualified Stock
Option Agreement (the “Agreement”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Definitions. Whenever the following
terms are used in this Agreement, they shall have the meanings set forth below. 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

(a)                                  “Cause” includes (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, and conduct substantially prejudicial to the business
of the Company or any Affiliate. The determination of the Committee as to the
existence of “Cause” will be conclusive on the Participant and the Company.

 

(b)                                 “Disability” means, “Disability” as defined
in an employment agreement between the Company or any of its Affiliates and the
Participant or, if not defined therein or if there shall be no such agreement,
“disability” of the Participant shall have the meaning ascribed to such term in
the Plan.

 

(c)                                  “Expiration Date” means the date set forth
on the Notice (as defined below).

 

(d)                                 “Good Reason” means (i) a breach by the
Company or any Affiliate of any employment or consulting agreement to which the
Participant is a party and (ii) following a Change in Control, (x) the failure
of the Company to pay or cause to be paid the Participant’s base salary or
annual bonus when due or (y) any substantial and sustained diminution in the
Participant’s authority or responsibilities materially inconsistent with the
Participant’s position; provided that either of the events described in clauses
(x) and (y) will constitute Good Reason only if the Company fails to cure such
event within 30 days after receipt from the Participant of written notice of the
event which constitutes Good Reason; provided, further, that “Good Reason” will
cease to exist for an event on the sixtieth (60th) day following the later of
its occurrence or the Participant’s  knowledge thereof, unless the Participant
has given the Company written notice of his or her termination of employment for
Good Reason prior to such date.

 

(e)                                  “Plan” means the Prospect Medical
Holdings, Inc. 2008 Omnibus Equity Incentive Plan, as the same may be amended,
supplemented or modified from time to time.

 

--------------------------------------------------------------------------------


 

(f)                                    “Retirement” means a termination of
employment by the Participant at Participant’s election (i) following the
attainment of age sixty-five (65) with ten (10) or more years of combined
service with the Company or any Affiliate or (ii) pursuant to a retirement plan
or early retirement program of the Company or any Affiliate in which the
Participant elects to participate.

 

(g)                                 “Vested Portion” means, at any time, the
portion of an Option which has become vested, as described in Section 3 of this
Agreement.

 

2.                                       Grant of Option. The Company hereby
grants to the Participant the right and option (the “Option”) to purchase, on
the terms and conditions hereinafter set forth, the number of Shares set forth
on the Notice of Grant of Stock Option (the “Notice”), subject to adjustment as
set forth in the Plan.  The purchase price of the Shares subject to the Option
(the “Option Price”) shall be as set forth on the Notice.  The Option is
intended to be a non-qualified stock option, and as such is not intended to be
treated as an option that complies with Section 422 of the Internal Revenue Code
of 1986, as amended.

 

3.                                       Vesting of the Option.

 

(a)                                  In General.  Subject to Sections 3(b) and
3(c), the Option shall vest and become exercisable at such times as are set
forth in the Notice.

 

(b)                                 Change in Control. Notwithstanding the
foregoing, in the event of a Change in Control, the Committee, in its
discretion, may elect to accelerate the vesting of any or all unvested Options
as of the date of such Change in Control, to the extent not previously cancelled
or forfeited, so that such unvested Options will become vested and exercisable
either upon the earlier of (i) the first anniversary of the Change in Control or
(ii) the termination of the Participant’s Employment (A) by the Company other
than for Cause (unless such termination is due to death or Disability) or (B) by
the Participant for Good Reason, or on such other terms established by the
Committee.

 

(c)                                  Termination of Employment.  If the
Participant’s Employment with the Company and its Affiliates terminates for any
reason (including, unless otherwise determined by the Committee, a Participant’s
change in status from an employee to a non-employee (other than director of the
Company or any Affiliate)), the Option, to the extent not then vested, shall be
immediately canceled by the Company without consideration; provided, however,
that if the Participant’s Employment terminates due to death, Disability or
Retirement, the unvested portion of the Option, to the extent not previously
cancelled or forfeited, shall immediately become vested and exercisable.  The
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 4(a) of this Agreement.  If the Participant is absent from work with
the Company or with an Affiliate because of a temporary disability (any
disability other than a Disability), or on an approved leave of absence for any
purpose, the Participant shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated Employment, except
to the extent that the Committee so determines.

 

2

--------------------------------------------------------------------------------


 

4.                                       Exercise of Option.

 

(a)                                  Period of Exercise. Subject to the
provisions of the Plan and this Agreement, and the terms of any employment
agreement entered into by the Participant and the Company or a Affiliate that
provides for treatment of Options that is more favorable to the Participant than
clauses (i) - (vii) of this Section 4(a), the Participant may exercise all or
any part of the Vested Portion of the Option at any time prior to the Expiration
Date.  Notwithstanding the foregoing, if the Participant’s Employment terminates
prior to the Expiration Date, the Vested Portion of the Option shall remain
exercisable for the period set forth below.  If the last day on which the Option
may be exercised, whether the Expiration Date or due to a termination of the
Optionee’s Employment prior to the Expiration Date, is a Saturday, Sunday or
other day that is not a trading day on the American Stock Exchange (the “AMEX”)
or, if the Company’s Shares are not then listed on AMEX, such other stock
exchange or trading system that is the primary exchange on which the Company’s
Shares are then traded, then the last day on which the Option may be exercised
shall be the preceding trading day on AMEX or such other stock exchange or
trading system. If the Shares are not publicly traded, the next business day
(when U.S. government offices and federal courts are open for business)
following a Saturday, Sunday or national holiday shall be the last day on which
the Option may be exercised.

 

(i)                                     Death or Disability. If the
Participant’s Employment with the Company or any Affiliate terminates due to the
Participant’s death or Disability, the Participant (or his or her
representative) may exercise the Vested Portion of the Option for a period
ending on the earlier of (A) one hundred eighty (180) days following the date of
such termination and (B) the Expiration Date;

 

(ii)                                  Retirement. If the Participant’s
Employment with the Company or any Affiliate terminates due to the Participant’s
Retirement, the Participant may exercise the Vested Portion of the Option for a
period ending on the earlier of (A) ninety (90) days following the date of such
termination and (B) the Expiration Date; provided, that if the Company or any
Affiliate has given the Participant notice that the Participant’s Employment is
being terminated for Cause prior to the Participant’s election to terminate due
to the Participant’s Retirement, then the provisions of Section 4(a)(v) shall
control;

 

(iii)                               Unsatisfactory Performance; Voluntary
Termination without Good Reason. If the Participant’s Employment with the
Company or any Affiliate is terminated by the Company or the Affiliate (other
than after a Change in Control as set forth in Section 4(a)(vi)) for
unsatisfactory performance, but not for Cause (as determined in its sole
discretion by the Company or the Affiliate), or the Participant voluntarily
terminates Employment at any time without Good Reason, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) ninety (90) days following the date of such termination and (B) the
Expiration Date; provided, that if the Company or any Affiliate has given the
Participant notice that the Participant’s Employment is being terminated for
Cause  prior to the Participant’s election to voluntarily terminate Employment 
without Good Reason, then the provisions of Section 4(a)(v) shall control;

 

(iv)                              Termination other than for Cause. Subject to
the provision of Section 4(a)(vi), if the Participant’s Employment with the
Company or any Affiliate is

 

3

--------------------------------------------------------------------------------


 

terminated by the Company or the Affiliate for any reason other than by the
Company or the Affiliate for Cause, unsatisfactory performance or due to the
Participant’s death or Disability, the Participant may exercise the Vested 
Portion of the Option for a period ending on the earlier of (A) one year
following the date of such termination and (B) the Expiration Date;

 

(v)                                 Termination by the Company for Cause. If the
Participant’s Employment with the Company or any Affiliate is terminated by the
Company or the Affiliate for Cause, the Vested Portion of the Option shall
immediately terminate in full and cease to be exercisable; and

 

(vi)                              After a Change in Control. If the
Participant’s Employment with the Company or any Affiliate terminates after a
Change in Control due to a termination by the Company other than for Cause or
due to the Participant’s resignation for Good Reason, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) one year following the date of such termination and (B) the Expiration Date.

 

(b)                                 Method of Exercise.

 

(i)                                     Subject to Section 4(a) of this
Agreement, the Vested Portion of an Option may be exercised by delivering to the
Company at its principal office written notice of intent to so exercise;
provided that the Option may be exercised with respect to whole Shares only.
Such notice shall specify the number of Shares for which the Option is being
exercised, shall be signed (whether or not in electronic form) by the person
exercising the Option and shall make provision for the payment of the Option
Price. Payment of the aggregate Option Price shall be paid to the Company, at
the election of the Committee, pursuant to one or more of the following methods:
(A) in cash, or its equivalent; (B) by transferring Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased to the
Company and satisfying such other requirements as may be imposed by the
Committee; provided that such Shares have been held by the Participant for no
less than six (6) months (or such other period as established from time to time
by the Committee or generally accepted accounting principles); (C) partly in
cash and partly in Shares; or (D) if there is a public market for the Shares at
such time, subject to such rules as may be established by the Committee, through
delivery of irrevocable  instructions to a broker to sell the Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the aggregate Option Price. No Participant shall have
any rights to dividends or other rights of a stockholder with respect to the
Shares subject to the Option until the issuance of the Shares.

 

(ii)                                  Notwithstanding any other provision of the
Plan or this Agreement to the contrary, absent an available exemption to
registration or qualification, the Option may not be exercised prior to the
completion of any registration or qualification of the Option or the Shares
under applicable state and federal securities or other laws, or under any ruling
or regulation of any governmental body or national securities exchange that the
Committee shall in its sole reasonable discretion determine to be necessary or
advisable.

 

(iii)                               Upon the Company’s determination that the
Option has been validly exercised as to any of the Shares, the Company shall
issue certificates in the Participant’s name for such Shares. However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to the Participant, any loss by the
Participant of

 

4

--------------------------------------------------------------------------------


 

the certificates, or any mistakes or errors in the issuance of the certificates
or in the certificates themselves.

 

(iv)                              In the event of the Participant’s death, the
Vested Portion of an Option shall remain vested and exercisable by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Agreement shall pass by will or by the laws of
descent and distribution as the case may be, to the extent set forth in
Section 4(a) of this Agreement. Any heir or legatee of the Participant shall
take rights herein granted subject to the terms and conditions hereof.

 

5.                                       No Right to Continued Employment.
Neither the Plan nor this Agreement shall be construed as giving the Participant
the right to be retained in the Employment of the Company or any Affiliate. 
Further, the Company or a Affiliate may at any time dismiss the Participant or
discontinue any other relationship, free from any liability or any claim under
the Plan or this Agreement, except as otherwise expressly provided herein.

 

6.                                       Legend on Certificates. The
certificates representing the Shares purchased by exercise of an Option shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, AMEX or any stock
exchange upon which such Shares are listed, any applicable federal or state laws
and the Company’s Certificate of Incorporation and Bylaws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

7.                                       Transferability. Unless otherwise
determined by the Committee, an Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

8.                                       Withholding. The Participant may be
required to pay to the Company or an Affiliate and the Company or the Affiliate
shall have the right and is hereby authorized to withhold from any payment due
or transfer made under the Option or under the Plan or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of the Option, its exercise, or any payment or transfer under the
Option or under the Plan and to take such action as may be necessary in the
option of the Company to satisfy all obligations for the payment of such taxes.

 

9.                                       Securities Laws. Upon the acquisition
of any Shares pursuant to the exercise of an Option, the Participant will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

 

10.                                 Notices. Any notice under this Agreement
shall be addressed to the Company in care of its Corporate Secretary at the
principal executive office of the Company, with a copy to the Director, Human
Resources, at the principal executive office of the Company, and to the
Participant at the address appearing in the personnel records of the Company for
the Participant

 

5

--------------------------------------------------------------------------------


 

or to either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.

 

11.                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws, and any and all disputes between the
Participant and the Company or any Affiliate relating to the Option shall be
brought only in a state or federal court of competent jurisdiction sitting in
Wilmington, Delaware and the Participant and the Company and any Affiliate
hereby irrevocably submit to the jurisdiction of any such court and irrevocably
agree that venue for any such action shall be only in any such court.

 

12.                                 Entire Agreement. This Agreement, together
with the Notice and the Plan, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement not expressly set forth in this Agreement or the Notice shall affect
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement or the Notice; provided, that this Agreement and the Notice shall
be subject to and governed by the Plan, and in the event of any inconsistency
between the provisions of this Agreement or the Notice and the provisions of the
Plan, the provisions of the Plan shall govern.

 

13.                                 Modifications And Amendments. The terms and
provisions of this Agreement and the Notice may be modified or amended as
provided in the Plan.

 

14.                                 Waivers And Consents. Except as provided in
the Plan, the terms and provisions of this Agreement and the Notice may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement or the Notice, whether or not similar. Each such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent.

 

15.                                 Reformation; Severability. If any provision
of this Agreement or the Notice (including any provision of the Plan that is
incorporated herein by reference) shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, (i) such provision shall be reformed to the
minimum extent necessary to cause such provision to be valid, enforceable and
legal while preserving the intent of the parties as expressed in, and the
benefits of the parties provided by, this Agreement, the Notice and the Plan or
(ii) if such provision cannot be so reformed, such provision shall be severed
from this Agreement or the Notice and an equitable adjustment shall be made to
this Agreement or the Notice (including, without limitation, addition of
necessary further provisions) so as to give effect to the intent as so expressed
and the benefits so provided. Such holding shall not affect or impair the
validity, enforceability or legality of such provision in any other jurisdiction
or under any other circumstances.  Neither such holding nor such reformation or
severance shall affect the legality, validity or enforceability of any other
provision of this Agreement, the Notice or the Plan.

 

6

--------------------------------------------------------------------------------


 

16.                                 Receipt of Documents. By entering into this
Agreement, the Participant agrees and acknowledges that (i) the Participant has
received and read a copy of the Plan and (ii) the Option is granted pursuant to
the Plan and is therefore subject to all of the terms of the Plan.

 

17.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be considered an original and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party hereto. Execution and
delivery shall be deemed effective whether made via hard copy with manual
signatures or via email or fax transmission with facsimile signatures.

 

(Signature Page Follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 20th
day of August 2008 at Los Angeles, California.

 


 


COMPANY


 


 


 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Name:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Prospect Medical Holdings, Inc.

2008 Omnibus Equity Incentive Plan

 


NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION


 

PROSPECT MEDICAL HOLDINGS, INC. (the “Company”), pursuant to action of the
Compensation Committee of the Board of Directors of the Company taken on
August 20, 2008, granted (the “Award”) to the undersigned Participant the
following Stock Option (the “Option”) to purchase Shares, subject to the terms
and conditions of this Notice of Grant of Non-Qualified Stock Option (the
“Notice”), the Non-Qualified Stock Option Agreement (the “NQSO Agreement”) and
the Company’s 2008 Omnibus Equity Incentive Plan (the “Plan”). The Plan and the
NQSO Agreement are both incorporated into and made a part of this Notice.

 

 

1.

Participant’s Name:

 

 

2.

Grant Information for this Award:                             

 

 

Option Grant Number:                            

 

 

Date of Grant:                             , 20

 

 

Exercise Price per Share:                             

 

 

Total Number of Shares Subject to Option:                             

 

 

Option Expiration Date:                                 , 20     

 

 

3.

The vesting dates shall be:

 

 

 

Shares

 

Vesting Date

 

Performance Vesting (Yes/No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

subject to earlier forfeiture in certain circumstances, including termination of
Employment, and accelerated vesting, as provided in the NQSO Agreement and the
Plan. If Performance Vesting terms apply, they will be set forth in Attachment A
to this Notice and the NQSO Agreement.

 

 

4.

I acknowledge that I have read and will comply with the Company’s Securities
Trading Policy (accessible on the Company’s Website), which I understand may be
updated from time to time.

 

 

5.

I acknowledge and agree that I will owe withholding taxes at the time of each
exercise of a vested portion of the Option and that I must elect the method of
payment of such withholding taxes in advance of each exercise in accordance with
the procedures established by the Company, and that such procedures may change
and be updated over time.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Notice to be signed by its duly
authorized officer or agent as of the           day of          ,          .

 

 

 

Prospect Medical Holdings, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

Participant:

 

 

 

 

(Signature)

 

 

 

 

 

 

Home Address:

 

Business Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------
